Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Response to Amendment
This communication is in response to the amendment filed on 5/4/2020 for the application No. 16/057,072. Claims 1, 3-7, 12-13, and 15-23 are currently pending and have been examined. Claims 1, 3-7, 12-13, and 15-23  have been rejected as follow

Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1, 3-7, 12-13, and 15-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter. 
Claims 1, 3-7, 12-13, and 15-23 are not compliant with 101, according with the last “2019 Revised Patent Subject Matter Eligibility Guidance” (2019 PEG), published in the Federal Register, Vol. 84, No. 4, Monday, January 7, 2019. Based in claims amendment filed on 5/4/2021, revised Examiner’s  analysis is presented below in all the claims.
Claim 13: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a method. 

“applying… the input message to determine at least one characteristic of the input message;” “determining, that a conversation module is to be selected based at least in part on the at least one characteristic”, “selecting a conversation … from the plurality of conversation …”, “generating a plurality of targeted messages using the conversation… wherein at least one of the plurality of targeted messages is selected based on an amount of revenue associated with the at east one targeted message”.
The “applying, determining, selecting  and generating…” limitations, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations as certain methods of organizing human activity, advertising, marketing or sales activities or behaviors. The method provides target content to a user. Thus, the claim recites an abstract idea.
Step 2A - Prong 2: Integrated into a Practical Application? No.  The claim recites additional limitations, such as,
“receiving an input message;  generating an output message based on the input message,  sending the output message, storing a plurality of conversation”.These are limitations toward accessing or receiving data (gathering data). 
The Examiner analyses other supplementary elements in the claim  in view of the instant disclosure:
“from a network; and via the network;”,  from the instant specification, “…The
method involves receiving an input message from a network, generating an output
messaged based on the input message, and sending the output message via the

“modules;” from the instant specification, “…Conversation modules can be programmed according to a standard programming format which requires little programming training…”, paragraph 52. The  term “module”  is mentioned multiple times in the instant disclosure. No special definition is provided, the Examiner gives the broadest reasonable  interpretation. 
“by a server”, from the instant specification, “[0005] In accordance with an aspect of the specification, a server for providing targeted content is provided. The server includes a network interface connected to a  network, the network interface configured to receive an input message from the network and to send an output message via the network. The server includes a memory storage unit in communication with the network interface, the memory storage unit configured to store a plurality of conversation modules. The server includes a conversation agent in communication with the network interface, the conversation agent configured to generate the output message based on the input message. The server includes a targeted content generator in communication with the network interface, wherein the targeted content generator selects a conversation module from the plurality of conversation modules and generates a plurality of targeted messages to be sent to a user”. See at least paragraph 5.
" applying natural language processing techniques”, from the instant specification, 
“For example, in the present embodiment, the conversation agent 260 can be configured to use artificial intelligence to analyze the input message to generate a query. In this example, the input message can be a text representation of a natural 
Term “automatically”, from the instant specification, “In other words, application server 116 functions as a chatbot, autonomously carrying on a conversation with a user of the computing device 104 by automatically responding to messages received from the computing device 104….”, paragraph 22.
The Examiner gives the broadest reasonable interpretation to the above elements. They are insignificant extra-solution activity. See MPEP 2106.05(g).
The combination of these additional elements can also be considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f).
Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. 
As discussed with respect to Step 2A Prong Two, the additional elements in the claim,
“by a server” , “from a network”, “via the network” , “modules”, “applying natural language processing techniques” and “automatically”, amount to no more than mere 
Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. 
Here, the “by a server” , “from a network”, “via the network” , “modules”, “applying natural language processing techniques” and “automatically”, limitations were considered to be extra-solution activity in Step 2A, and thus it is re-evaluated in Step 2B to determine if it is more than what is well-understood, routine, conventional activity in the field.
Other limitations in the claim, such as:
“receiving an input message;  generating an output message based on the input message,  sending the output message, storing a plurality of conversation”.
These are limitations toward accessing or receiving data (gathering data). Accessing data is very well understood, routine and conventional computer task activity; It represents insignificant extra solution activity. Mere data-gathering step[s]  cannot make an otherwise nonstaturory claim statutory In re Grams,888 F.2d 835, 840 (Fed. Cir. 1989) (quoting In re Meyer, 688 F.2d 789, 794 (CCPA 1982)).
The instant specification does not provide any indication that the elements “by a server”,  “from a network”, “via the network” , “modules”, “applying natural language processing techniques” and “automatically”,  are anything other than a generic computer component, and the “vi. Determining an estimated outcome and setting a price, OIP Techs., 788 F.3d at  1362-63, 115 USPQ2d at 1092-93; and vii. Arranging a hierarchy of groups, sorting information, eliminating less restrictive pricing information and determining the price, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1331, 115 USPQ2d 1681, 1699 (Fed. Cir. 2015)”, court decisions cited in MPEP 2106.05(d)(II) indicate that merely determining an estimated outcome and setting a price or totalizing or summarizing or using an algorithm to process data, is a well‐understood, routine, conventional function when it is claimed in a merely generic manner (as it is here). 
Accordingly, a conclusion that the “by a server” , “from a network”, “via the network” , “modules”, “applying natural language processing techniques” and “automatically”,  limitations (pointed above) are well-understood, routine, conventional activity is supported under Berkheimer Option 2. The claim is ineligible.
Claim 1: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites an apparatus (a server).
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Other hardware elements are analyzed. The claim comprises the elements:
“network interface”, from the instant specification, “…The server includes a network interface connected to a network, the network interface configured to receive an input message from the network and to send an output message via the network…”, paragraph 5. It is merely software, instructions or code.
“memory storage unit”, from the instant specification, “[0027] The memory storage unit 234 also stores a message database 242, which contains messages received from the 
“conversation agent”, from the instant specification, “…the conversation agent  configured to generate the output message based on the input message…”, paragraph 5.
“target content generator”, from the instant specification, “…targeted content generator selects a conversation module from the plurality of conversation modules and generates a plurality of targeted messages to be sent to a user”, paragraph.

The claim only recites conventional elements or components. They are generic elements. The Examiner gives the broadest reasonable interpretation. They are insignificant extra-solution activity.
The combination of these additional elements is no more than mere instructions to apply the exception using  generic computer components (i.e. controller, memory, master, etc.).  Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claim as a whole does not integrate the method of organizing human activity into a practical application.  Thus, the claim is ineligible because is directed to the recited judicial exception (abstract idea).
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above.  
“network interface”, “memory storage unit”, “conversation agent”, “target content generator”, amount to no more than mere instructions to apply the exception using generic computer components. i.e., mere instructions to apply an exception using generic computer components  cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B. The claim is ineligible.
Claim 20: Step 1 of  2019 PGE, does the claim fall within  a Statutory Category? Yes. The claim recites a non-transitory computer-readable medium.
Step 2A - Prong 1: Is a Judicial Exception recited in the claim ? Yes. Because the same reasons pointed above.
Step 2A - Prong 2: Integrated into a Practical Application? No. Because the same reasons pointed above.
Step 2B : claim provides an inventive concept? No. Because the same reasons pointed above. The claim is ineligible.
Dependent claims 3-7, 12,  15-19 and 21-23, the claims recite elements such as “the conversation module”; “a keyword related to the targeted content”; “a table”; “natural language processing”; “artificial intelligence”, etc. These elements do not integrate the system of organizing human activity into a practical application. The claims  are ineligible.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 3-7, 12-13 and 15-23 are  rejected under 35 U.S.C. 103 as being unpatentable over US PG. Pub. No. 20190036849 (Uppala)   in view of US PG. Pub. No. 20170180284 (Smullen).

As to claims 13, 20 and 1, Uppala discloses
A method for providing targeted content to a user (see abstract and Fig. 1),, the method comprising: 
a) receiving, by a server, an input message from a network, the input message is received from the user's computing device 
(“[0001] Example embodiments of the present application generally relate to, but are not limited to, replaying one or more conversations for task completion and delegation and, in particular, to using prior conversations with one or more conversational chatbots to perform current tasks that may be repetitive or similar to the tasks associated with the prior conversations”…paragraph 1.
“[0005] FIG. 1 is an architecture diagram illustrating a client device in communication with various conversational chatbot servers in accordance with an example embodiment”, paragraphs 5 and 14 and see Fig. 1 elements 106, 104 and 114); 
b) generating . by the server, an output message based on the input message
(see at least Fig. 8 element 810 “generate response based in conversation attributes. Also see Fig. 1 and associated disclosure); 
 c)  sending, by the server, the output message via the network to the computing device
(see at least Fig. 8 element 810 “generate response based in conversation attributes); d) applying natural language processing techniques, by the server, the input message to determine at least one characteristic of the input message
(see Fig. 2 element 218 “natural language processing extraction”.

response to the received message using the conversation attributes [Examiner interprets as characteristic of the input message] of the conversation being replayed (Operation 810)….”.
See also, “[0068] Having determined the response type, the response generator 220 then determines [Examiner interprets as analyzing the input message to determine] a response to the received message. In one embodiment, the answer formulator 404 is
configured to generate a response to the received message.
The answer formulator 404 may reference the knowledge graph 238 associated with the selected previous conversation to identify a response having a task similar or identical to the determined task for the received message of the current conversation. The answer formulator 404 may then obtain [Examiner interprets as analyzing the input message]one or more of the named entities 234 associated with the response having the similar or identical task having an entity type that matches with the determined response type. [Examiner interprets as analyzing the input message]
The answer formulator 404 may then rank the obtained named entities 234 using one or more string matching techniques, such as cosine similarity and/or n-gram similarity,
to determine a similarity value between the current conversational chatbot message and the messages of the conversational chatbot from the conversation being
replayed. The answer formulator 404 may then select the highest ranked obtain named entity as the response to be communicated to the conversational chatbot for the current message. Determining the response type for the current message [Examiner interprets as analyzing the input message] ensures that the selected named entity has This determination may help [Examiner interprets as analyzing the input message] to prevent the answer formulator 404 from formulating a nonsensical response to the current message.
[0069] In some instances, the answer formulator 404 may be unable to determine a response type from the current message received from the conversational chatbot. In this instance, the answer formulator 404 may still determine a similarity value [Examiner interprets as analyzing the input message] between the received message and the previously received messages of the previously selected
conversation. Using the highest similarity value (e.g., indicating that the received message and the previously received message are the most similar),…”, see at least paragraphs 68 and 69. See also paragraphs 63-67 and paragraph 86 Fig. 8.
“[0007] FIG. 3 is a block diagram of a natural language processing extraction module implemented by the client device in accordance with an example embodiment”, paragraph 7 and Fig. 3).
e)  storing, by the server, a plurality of conversation modules
(“…Upon completion of the conversation, the messaging application may communicate the completed conversation to the conversation processing server 116, which processes the completed conversation and stores the completed conversation in a conversation database 118. In some instances, the completed conversation may be locally stored on the client device 104 for a predetermined time period and, upon expiration of the time period, then uploaded to the conversation database 118 for longer time storage. In yet another alternative embodiment, the client device 104 performs the conversation processing server 116 and stores the completed conversations on a local machine-readable memory of the client device 104…”, paragraph 30),
wherein each conversation module includes a plurality of messages,
(“…In one embodiment, the knowledge graph is constructed as a two-dimensional table, where rows of the two-dimensional table represent a message ( or conversation), and each column represents a conversational attribute. …”, paragraph 36),
a message of the plurality of node messages solicits a response from the user
(“…Thus, by referencing the knowledge graph (and as discussed further below), the client device 104 can automatically generate potential responses to messages received from the conversational chatbots that mirror a … conversation the user …”, paragraph 36),

and wherein the response determines a subsequent node message

(“…As mentioned previously, a … replay is one where the user 106 allows the response generator 220 and the message application 212 to communicate
with a conversational chatbot on his or her behalf. In some instances, the user may be prompted to provide some input [Examiner interprets as wherein the response determines a subsequent …message] when there is an input missing or when disambiguation or consent is needed. For example, the user 106 may be
prompted to provide missing information, some disambiguation as to a particular word or phrase, or for consent and/or authorization [Examiner interprets as wherein the response determines a subsequent …message]. …”, paragraph 50. See also Fig. 2 and associated disclosure); 

f) automatically, selecting, by the server, a conversation module from the plurality of conversation modules based at least in part on an association between the conversation module and the at least one characteristic
(“…As the user 106 interacts with a selected conversational chatbot via the client device 104, the user 106 and the conversational chatbot exchange individual messages, where the individual messages are collectively considered the "conversation."…”, paragraph 32. See also “conversation attributes”, Fig. 8.
See also response detector 402 and  “answer formulator” 404 in Fig. 4 and “response generator” 220 in client device of Fig. 2.
See also “[0066] Having determined the task associated with the message, the response generator 220 then identifies a response … associated with the received message [Examiner interprets as determining, by the server, that a conversation module is to be selected]. Accordingly, the response generator 220 includes, in one embodiment, a response … detector 402 configured to determine the response …. In this regard, the response … indicates the type of response that the conversational chat bot expects in reply to the received message”, paragraph 66-68.
Also, Fig. 8 element 810, “[0086] The response generator 220 then generates a
conversation attributes [Examiner interprets as characteristic of the input message] of the conversation being replayed (Operation 810)….”, paragraph 86.
See also “[0017] The conversation that is replayed may be performed in one of two selectable modes: a passive mode or an active mode. In a passive mode, the user allows various replaying conversation modules and/or applications to drive the conversation on the user's behalf without much, …”, paragraphs 17 and 32. 
“  [0053] FIG. 3 is a block diagram of the NLP extraction module 218 implemented by the client device 104 in accordance with an example embodiment. In one embodiment, the NLP extraction module 218 includes a tokenizer 302, a task classifier 304, and an entity extractor 306. Although illustrated as being implemented by the client device 104, the NLP extraction module 218 may also be implemented by the conversation processing server 116”, paragraph 53); 
g) automatically generating. by the server, a plurality of targeted messages using the conversation module, each targeted message of the plurality of targeted messages correspond to one of the plurality of node messages 
(“  [0032] The conversational chatbot servers 108-112 are each configured to provide one or more conversational chatbots that offer access to one or more goods and/or services provided by a company associated with each of the conversational chatbots….”, paragraph 32),


(Uppala discloses targeted messages directed to marketing activities, “…For example, where the task classifier 304 determines that a task for a given message or conversation is “purchase airplane ticket,” the task classifier 304 may then further determine a sub-task of “cheapest” or “shortest” for the given message using the initially determined “purchase airplane ticket” as a feature for the task classifier 304. As another example, where the task classifier 304 determines that a task for a given message or conversation is “order a pizza,” the task classifier may then further determine a sub-task of “pepperoni” or “large” as a sub-task using the task of “order a pizza” as a feature input. In this manner, the task classifier 304 further determines one or more sub-tasks (e.g., user preferences) for a given message and/or conversation”, paragraph 58.
Per MPEP 2111 given the broadest reasonable interpretation, Uppala teaches selection of a message based in criteria “…determine a plurality of similarity values by comparing each message associated with the named entities and the received message, each of the named entities being associated with a corresponding similarity value; rank the plurality of named entities based on the determined similarity values; and select the at least one named entity as a response to the received message based on the at least one named entity having the highest rank [Examiner interprets based in criteria]…”, claims 3 and 17); 


(“…As the user 106 interacts with a selected conversational chatbot via the client device 104, the user 106 and the conversational chatbot exchange individual
messages, where the individual messages are collectively considered the "conversation."…”, paragraph 32).

Although, Uppala discloses a conversation including multiple response messages (see at least Fig. 8 and associated disclosure) and selection of messages based in criteria, (claims 3 and 17); 
 Uppala does not expressly disclose 
the term node.
amount of  revenue

However, Smullen discloses 
“The disclosed systems and methods join a user to a sub-channel within a primary communication channel. A message from the user comprises a user identifier and a text communication. The communication is compared to each tag in each set of tags in a plurality of sets of tags, each set of tags being uniquely associated with (i) a different chatbot in one or more chatbots associated with the sub-channel or (ii) a different node within a plurality of nodes in a chatbot. The communication is routed to a first chatbot in the one or more chatbots, or a first node within the first chatbot, on the basis of being associated with a tag that best matches the communication. A responsive message by 
“[0007] For each respective primary channel in a subset of the primary channels associated with a first user, a corresponding plurality of sub-channels is generated based upon their profile. Here again, in typical embodiments such sub-channels are pre-existing and the act of "generating" a sub-channel channel, from the user perspective, means joining the sub-channel, and, from the enterprise data source perspective, means adding a conversation between the enterprises data source and the user to the pre-existing sub-channel. Each such plurality of sub-channels forms a corresponding hierarchical tree with the corresponding primary channel as root node and the sub-channels as child nodes. In other words, each primary channel of each enterprise data source is associated with a plurality of sub-channels organized into a hierarchy[Examiner interprets  as wherein the conversation module]. A sub-channel in a hierarchy of sub-channels enables secure bidirectional communication between (i) the remote user device associated with the first user and (ii) the enterprise data source associated with the primary channel of the hierarchy[Examiner interprets as wherein each conversation module includes a plurality of node messages, a node message of the plurality of node messages solicits a response from the user]….”, paragraph 7.
See also   “…Users connect to primary communication channels and, in so doing, engage in secure bidirectional communication with enterprise data sources …”, paragraph 3. “Systems and methods are provided for receiving identification information Each such primary channel is limited to communication with, and facilitates electronic communication between, a single corresponding enterprise data source (e.g., businesses) and users”, paragraph 6. 
 “[0063] FIG. 11 illustrates a hierarchical tree in which the primary communication channel 210 is a root node and the plurality of sub-channels are child nodes, in which the hierarchical tree has a depth of four”, paragraph 63 and Fig. 11).

Next, Smullen discloses amount of  revenue
(“…in some embodiments, the secure mobile communications platform 200 generates revenue by charging each enterprise data source 102 (e.g., business entity) a fee, for example, a monthly fee for listing them in the digital catalog 206”, paragraph 131).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smullen’s teaching with the teaching of  Uppala. One would have been motivated to  provide functionality to support communication organizing the conversation data in nodes in order to engage the user in secure bidirectional communication with enterprise data sources associated with such channels or nodes (see Smullen paragraph 3. See also abstract) . Further, one would have been motivated to  provide functionality to add the data element “ amount of  revenue”, taught by smullen in paragraph 131, to the selection criteria of Uppala and  the results would have been predictable (see Uppala claims 3 and 17). 
As to claim 1, it contains the same limitations than claim 13 above, therefore is rejected in the same manner. Also it  contains
a network interface connected to a network, the network interface
(“…The conversations may be displayed within a user interface displayed on a display device of a computing device…”, paragraph 15);
a memory storage unit in communication with the network interface, the memory storage unit configured to store a plurality of conversation modules 
(see element 118, conversation database, Fig. 1);
a conversation agent in communication with the network interface, the conversation agent configured to generate the output message based on the input message;
(“receive a selection of an agent to replay the selected conversation; determine at least one task, at least one named entity, and at least one user preference from the selected conversation; during a computer-assisted conversation with the selected agent, generate a plurality of responses based on the determined at least one task, at least one named entity, and the at least one user preference”, claim 1).

As to claim 20, it contains the same limitations than claim 13 above, therefore is rejected in the same manner. Also it contains
A non-transitory computer-readable medium encoded with codes, the codes for directing a processor to operate a controller to carry out a method for providing targeted content to a user,
(“[0041] The machine -readable memory 206 includes various modules 208 and data 210 for implementing the features of the conversation processing server 116. The 

As to claims 3 and 15, Uppala discloses
wherein the targeted content generator determines whether a conversation module is to be selected based at least in part on a presence of a keyword related to the targeted content in the input message
(“[0055] In one embodiment, the tokenizer 302 is implemented using a tokenizing library or other tokenizing function integrated with a computer-programming or scripting language. For example, the tokenizer 302 may be the "tokenizer" function for the computer-programming language C++ provided by Boost.org, which is available online and through the Internet. In another embodiment, the tokenizer 302 is implemented as the StringTokenizer class provided by the JAVA computer-The tokenizer 302 tokenizes an input message (e.g., from a selected previous conversation or from a conversation…. generate one or more of the token(s) 228. In this regard, each of the token(s) 228 may be word (e.g., one or more alphanumeric characters [Examiner interprets as a keyword related to the targeted content in the input message ])…”, paragraph 55).

As to claim 4, 16 and 21, Uppala does not expressly discloses, but Smullen discloses
wherein the targeted content generator determines whether a conversation module is to be selected based at least in part on whether a number of output messages generated by the conversation module exceeds a limit
(0306] In still another example of the self-management and initiation feature for an automated messaging bot 2202 that directs a user through a set of steps in each conversation 2220 [Examiner interprets each step as output messages generated by the conversation]…. In this way, a conversation 2220 for an automated messaging bot 2202 that has an arbitrary number of steps each requiring end user 320 input can be executed by making a minimum number of changes, if any, and, advantageously, the end user 320 is able to now complete the order or whatever the process is associated with the automated messaging bot 2202 and encoded by the automated messaging bot's node graph 2208 in a streamlined experience”, paragraph 306.
“…matrices can then be used to analyze text provided by a user in order to find the most suitable response. Such matrices represent a plurality of vectors, each such vector representing a possible response to the query by a user. Is , for satisfies a similarity threshold. The value of this similarity threshold is application dependent and so may vary. In some embodiments, a vector in the matrix satisfies the similarity threshold when it is more similar to the query vector than any other vector in the one or more matrices associated with the respective different industry or category…”, paragraph 463.
The Examiner notes that from the paragraphs above Smullen has functionality to select a vector or a node with a response, therefore it would have been obvious that the criteria can be any variable (s)  important for the business, Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smullen’s teaching with the teaching of  Uppala. One would have been motivated to  provide functionality to manage selection of conversations based in criteria,  see for example “…If an automated messaging bot's exit criteria/conditions are met, the conversation either … or is moved out of the bot 2202 and is either reassessed by the system…”, paragraph  170. Furthermore, Smullen discloses “…Node proximity priority combines with the natural language processing tag matching criteria discussed herein for final matching decisions…”, paragraph 353).
wherein the plurality of targeted messages comprises an upper limit
(Smullen teaches threshold criteria, “…query vector that satisfies a similarity threshold. The value of this similarity threshold is application dependent and so may vary. In some embodiments, a vector in the matrix satisfies the similarity threshold when it is more similar to the query vector than any other vector in the one or more matrices associated with the respective different industry or category…”, paragraph 463. It is obvious the a threshold has an upper limit as well as a lower limit, that is a threshold).

Therefore, again,  it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Smullen’s teaching with the teaching of  Uppala. One would have been motivated to  provide functionality to combine natural language and matching criteria  such as , number of output messages in a conversation, since it is just criteria, as discussed by Smullen’s system in order to manage conversations (see  Smullen paragraph 353);

As to claims 5 and 17, Uppala discloses
wherein the conversation agent generates the output message by selecting the output message from a table corresponding the input message with the output message
(…“The tokenizer 302 may receive different inputs from different modules 208 of the client device 104…”, paragraph 54.
“[0055] In one embodiment, the tokenizer 302 is implemented using a tokenizing library [Examiner interprets as a table corresponding the input message]or other tokenizing function integrated with a computer-programming or scripting language….”, paragraph 55 and Figs 2-3); 

As to claims 6 and 18, Uppala discloses

(“[0056] The task classifier 304 is configured to determine one or more task(s) associated with a given message or conversation provided as input  [Examiner interprets as input message to extract a topic from the input message]to the NLP extraction module 218. The task classifier 304 may be configured to determine the one or more task(s) for each individual message of a conversation or for the entire conversation. In one embodiment, the task classifier 304 uses the token(s) 228 as input in determining the one or more task(s). The task classifier 304 may be implemented using one or more classification and/or machine-modeling techniques including, but not limited to, decision trees, logistic regression, conditional random fields (CRF), deep learning, and other such machine-modeling techniques or combinations thereof [Examiner interprets as … to extract a topic from the input message]”…”, paragraph 56.
“…The output from the task classifier 304 includes one or more determined tasks and these determined tasks may be stored as determined task(s) 232. As discussed below, a determined task is used by the response generator 220 in generating a response to a message received from a conversational chatbot during [Examiner interprets as wherein the table corresponds the topic with the output message]… a selected conversation”, paragraph 57.
See also,  “[0053] FIG. 3 is a block diagram of the NLP extraction module 218 implemented by the client device 104 in accordance with an example embodiment. In NLP extraction module 218 includes a tokenizer 302, a task classifier 304, and an entity extractor 306. Although illustrated as being implemented by the client device 104, the NLP extraction module 218 may also be implemented by the conversation processing server 116.  
[0054] The tokenizer 302 is configured to tokenize a message provided by the messaging application 212. The message provided by the messaging application 212 may include a message from the selected previous conversation (e.g., a message selected from one or more of the previous conversation(s) 224) or a message received from a conversational chatbot during a replayed conversation. The tokenizer 302 may receive different inputs from different modules 208 of the client device 104”, paragraphs 53-54).

As to claims 7 and 19, Uppala discloses 
wherein the conversation agent generates the output message by applying artificial intelligence to the input message, wherein the artificial intelligence is trained to generate output messages predicted to lead to engagement with the user
(“[0002] Many companies have implemented conversational chatbots that interact with customers through a messaging application or other conversational chatbot interface (e.g., a web interface accessible via a web browser). In general, a conversational chatbot is a computer program that sends messages to a customer and appears as if the conversational chatbot is a human customer service representative. Because the conversational chatbot may have some logic or artificial intelligence, the customer can interact with the conversational chatbot and engage in services provided by the 

As to claim 12, Uppala discloses 
wherein the conversation module is configured to send an advertisement message
(“  [0032] The conversational chatbot servers 108-112 are each configured to provide one or more conversational chatbots that offer access to one or more goods and/or services provided by a company associated with each of the conversational chatbots….”, paragraph 32).

As to claim 22, Uppala discloses 
further comprising tracking user responses associated with each of the plurality of targeted messages and determining if a targeted message causes a user to disengage
(“…allows the user 106 to engage in other activities or perform other tasks while the messaging application 212 is engaged with the conversational chatbot…”, paragraph 72 and “…the disclosed replay mechanism allows the user to attend to other matters or engage in other activities while the conversation is being replayed…”, paragraph 89).

As to claim 23, Uppala discloses 
further comprising determining measures  
950 may include a wide variety of components to receive input, provide output, produce output, transmit information, exchange information, capture measurements, and so on…”, paragraph 102).
Uppala does not expressly disclose but Smullen discloses
the number of views for each targeted message of the plurality of targeted messages
(Smullen teaches metrics, “…[0029] In some embodiments, a first node in the first node graph is a statistics node, and the statistics node executes a process that runs concurrently with the method, the process comprising monitoring progress of the first secure bidirectional conversation by collecting a time metric associated with the first secure bidirectional conversation…”, paragraph 29.
“[0284] Some embodiments of the present disclosure provide a real time dashboard indicating distribution of user data across the various scopes (listed above), such as number of live users (with active message interactions), number of inactive users with completed conversations in the past (selectable date range and default periods), total number of incoming messages, average response time to messages initiated by end users, average conversation/interaction time, average number of message exchanges [Examiner interprets as number of views for each targeted message] before resolution or exit, number and percent of positive resolutions by live messaging, number and percent of positive resolutions [Examiner interprets as number of views for each targeted message] by automated human interface modules 2202,…”, paragraph 284).
number and percent of positive resolutions [Examiner interprets as number of views for each targeted message] in order to evaluate the effectiveness of the business platform. 



Response to Arguments
Applicant’s arguments of  1/18/2021 have been very carefully considered but are not persuasive.
Applicant argues (remarks pages 11-12 )
Ill. Rejection Under 35 U.S.C. §103
Claims 1, 3 to 7, 12 to 13, and 15 to 20 are rejected under 35 U.S. C. 103 as being
unpatentable over Uppala in view of U.S. Patent Publication No. 2017/0180284 to Smullen
et al. ("Smullen"). In order to expedite prosecution, Applicant has amended claim 1 to… The Examiner appears to rely on paragraph 17 of Uppala as disclosing that a
conversation may be selected for replay in either an active or a passive mode, where the
passive mode allows conversations to be replayed on the user's behalf without much, if
any, additional user input. Applicant submits that Uppala appears to disclose the aspect
of a task classifier wherein responses of messages provide for an associated task to be
completed (see for example paragraph 64). Applicant submits that Uppala does not
appear to disclose the aspect of providing at least one targeted message based on an
associated revenue with the targeted message. Applicant further submits that this would
not be contemplated based on the messages described in Uppala which appears to be
directed at determining appropriate responses to a user message. As such, Applicant
submits that amended claims 1, 13, and 20 are not disclosed or rendered obvious by
Uppala….

In response the Examiner asserts that the combination Uppala and Smullen is a strong prima facie of obviousness. There is nothing novel in the current amended claims. However, the amended limitation is considered and mapped above. Also for clarification purposes, the prior office action of record did not have possession of the currently amended portion(s) of the claim(s) that the Applicant is currently arguing.  Action on these newly amended limitations is contained herein. 


Applicant argues (remarks pages 7-10 )
Rejection Under 35 U.S.C. §101
Claims 1-7 and 12-20 are rejected under 35 U.S.C. 101. Applicant draws the
Examiner's attention to the 2019 Revised Patent Subject Matter Eligibility Guidance and
the Supreme Court's two-part framework set forth in Alice Corp (also called the Mayo

In Step 2A (Part 1 of the Mayo test), it is determined whether the claim is
directed to a law of nature, a natural phenomenon, or an abstract idea ….
Applicant submits that the Office Action improperly characterizes the claims too
broadly, and not consistently with the above, however in an effort to move prosecution
forward Applicant has amended the claims, for example, claim 13 to include the subject
matter "applying natural language processing techniques, by the server, to the input
message to determine at least one characteristic of the input message". Applicant submits
that the presently claimed combination of features is not simply directed to an abstract
idea with generic computer elements. Rather, the presently claimed combination of
features recite a technique that includes a user sending a message from a computing
device to a server; the server receiving the message; the server applying natural language
processing techniques, by the server, to the message to determine at least one
characteristic of the message; the server storing a plurality of conversation modules that
each include a plurality of node messages; the server determining that a conversation
module is to be selected based at least in part on the at least one characteristic; the server
selecting a conversation module based at least in part on an association between the
conversation module and the at least one characteristic; the server generating a targeted
message using the conversation module, each targeted message of the plurality of
targeted messages corresponding to one of the plurality of node messages; and the server
sending the targeted message via the network to the computing device.

In response the Examiner asserts that the instant claims were no improper characterized. They were complete  and detailed analyzed according with the last 2019 PEG. The rejection of the claims under 101 is maintained because the claims are directed to an abstract idea, which is a judicial exception. Next, the claim(s) do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional elements are generic computer components claimed to perform their basic functions of the invention. See complete and facially sufficient analysis of the rejection above.

Applicant submits that the presently claimed combination of features includes
applying natural language processing techniques, by the server, to the message to
determine at least one characteristic of the message, automatically selecting a
conversation module, and automatically generating a plurality of targeted messages
using the conversation module, and that these features fall outside of (and do not cover)
methods of organizing human activity, in particular advertising, marketing or sales
activities or behaviors. Furthermore, Applicant submits that the presently claimed
combination of features are significantly different from using advertising as a currency
(Ultramercial, Inc. v Hulu LLC), offer-based price optimization (OIP Techs., Inc. v.
Amazon.com), or structuring of a sales force or marketing company (In re Ferguson).

recite a judicial exception (2A-Prong 1: No). Under the 2019 Revised Patent Subject
Matter Eligibility Guidance, no further analysis is necessary.

In response the Examiner asserts that a prima facie of unpatentability has been established. The facially sufficient analysis above establishes  that the additional elements to the abstract idea “by a server” , “from a network”, “via the network” , “modules”, “applying natural language processing techniques” and “automatically”, do not supply the “something more”,  because this application has EFD 2017-8-8, at this date , it is very well known the generic term “applying natural language processing techniques” as is claimed herein, where natural language processing is very well known. See at least prior art used in the Office action.  Still there is not inventive concept in the instant claims considering the claims as a whole and individually.
The instant claims  as a whole amount to nothing more than generic computer functions merely used to implement an abstract idea, See MPEP 2106.05 I. THE SEARCH FOR AN INVENTIVE CONCEPT describing what is an inventive concept eligible under 101.  

If, however, the Examiner were to maintain that the claims recite an abstract
idea, Applicant further submits that that the claims integrate that abstract idea into a
practical application. As discussed above, the presently claimed combination of features
performs the technical function of receiving a message from a user, applying natural
language processing techniques to identify at least one characteristic of the message,
determining that a conversation module is to be selected based on the at least one
characteristic, automatically selecting a conversation module from a plurality of
conversation modules where the selected conversation module is associated with that
characteristic, automatically generating targeted messages using the selected
conversation module, and sending the targeted messages to the user, where the
plurality of conversation modules may be modified or updated with relative ease to
provide different or newly available associations to match with the message
characteristic…
In response the Examiner asserts that again  for an invention with EFD 2017-8-8, at this date, it is very well known the generic term “applying natural language processing techniques” as is claimed herein, where natural language is very well known. See at least the prior art used in the Office action. The combination of the additional elements, “by a server” , “from a network”, “via the network” , “modules”, “applying natural language processing techniques” and “automatically”, are considered  no more than mere instructions “to apply” the exception,  See MPEP 2106.05(f) and MPEP 2106.05 I.

The presently claimed combination of features demonstrate a technology rooted
solution to an Internet-centric problem and thus amounts to significantly more than
comparing and organizing human activity. The problem associated with extending the
breadth of characteristics that autonomous messaging applications can recognize, and
therefore respond to appropriately, is inherently a problem having a solution that is
"rooted" in technology. But for the presence of computer networks and client devices,
the problem of determining and responding to client messages, chatbots having limited
breadth of messages and characteristics to which they may respond to would not exist.
Further the presently claimed combination of features is integrated into a
practical application. For example, the presently claimed combination of features provide
a plurality of conversation modules, where the need to select a conversation module is
automatically determined based on a characteristic of a message from a user, and
where one of the conversation modules is selected based on an association between the
conversation module and the characteristic. Such features offer an ability for a user to
quickly and efficiently receive a response to a message that the chatbot was not
originally programmed to respond to but was subsequently updated with a conversation
module enabling the response.
In response the Examiner asserts that again  for an invention with EFD 2017-8-8, at this date, it is very well known the generic term “applying natural language processing techniques” as is claimed here.



Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US Pg. Pub No 20180075014. CONVERSATIONAL ARTIFICIAL INTELLIGENCE SYSTEM AND METHOD USING ADVANCED LANGUAGE ELEMENTS. This publication offers a method that employs a chatbot having a processor, an interactive dialog interface, and a knowledge database. Among other elements or steps, the method receives through the interactive dialog interface one or more characters of a user input message. In response to the user input message, the chatbot processor is used to generate an output message that is based one or more extension language elements. The language element may be such that the output message is processed only 1) when the at least one or more characters of the user input message can be no more than either numeric text or words that can be converted to numeric text, or 2) if priority of context after the user input message can be dynamically increased or decreased on the fly. It may also be that the output message is processed only when one or more characters of the user input message can be no more than a predetermined number of words.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARIA VICTORIA VANDERHORST whose telephone number is (571)270-3604.  The examiner can normally be reached on M-F 8-4 business hours 9:30AM to 4:00 PM. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi Kambiz can be reached on 571-272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MARIA V VANDERHORST/Primary Examiner, Art Unit 3688                                                                                                                                                                                                        5/22/2021